Title: From George Washington to Lawrence Sanford, 26 September 1769
From: Washington, George
To: Sanford, Lawrence

 

Sir
Mount Vernon Septr 26th 1769

In Return for my Venture of Fish, which are committed to your disposal, I should be obliged to you for bringing me the following Articles (first deducting the Freight and Commissions)

One Hhd of best Commn Rum.
1 Barl of very best bro: Sugar
200 Wt of Loaf refind Sugar if good & cheap
1 Pot—abt 5 lbs. preservd Green Sweetmeats.
if in Season—2 or 3 dozn Sweet Oranges[,] 1 dozn Cocoa Nuts[,] a Few Pine Apples
And the residue of the Money, be it little or much, to be laid out in good Spirits

I heartily wish you a prosperous Voyage, and a safe and Speedy return to your Friends at Alexandria—being Sir Yr Very Hble Servt

Go: Washington

